Order filed January 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00820-CV
                                    ____________

                            JOHN S. WOODS, Appellant

                                          V.

                          PLAINSCAPITAL BANK, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-16866

                                     ORDER

      Appellant’s brief was due January 5, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 23, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM